Filed 11/7/22 P. v. Gastelum CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079642

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. INF1800593)

EFRAIN VALLEJO GASTELUM,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County,
Anthony R. Villalobos, Judge. Affirmed in part, vacated in part, and
remanded for resentencing.
         Dawn S. Mortazavi, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Collette
Cavalier and Kathryn Kirschbaum, Deputy Attorneys General, for Plaintiff
and Respondent.
                               INTRODUCTION
      A jury convicted Efrain Vallejo Gastelum of assault with a
semiautomatic weapon, unlawful possession of a firearm, and unlawful
possession of ammunition. The jury found true allegations Gastelum
personally used a firearm and inflicted great bodily injury in connection with
the assault with a semiautomatic weapon count. The trial court sentenced
him to a total term of 13 years in prison.
      On appeal, Gastelum contends the trial court violated his right of
confrontation under the Sixth Amendment to the United States Constitution
and Article I, section 15 of the California Constitution by allowing the victim
to wear a face mask while testifying against him. On the record before us, we
conclude Gastelum has waived the claim and we decline to reach the merits
of his constitutional challenge.
      However, Gastelum asserts, and the Attorney General concedes, we
must remand for resentencing under Assembly Bill No. 124 (2021–2022 Reg.
Sess.; Stats. 2021, ch. 695, § 5) (Assembly Bill 124), which the Legislature

passed while his appeal was pending.1 Assembly Bill 124 amended Penal

Code2 section 1170, subdivision (b), to require courts to impose the lower
term if the offender was under 26 years of age at the time of the offense,
unless the court finds that aggravating circumstances outweigh the
mitigating circumstances. Given that Gastelum was 25 years old when he

1      Gastelum highlights that Assembly Bill Nos. 124 and 1540 and Senate
Bill No. 567 all concurrently amended Penal Code section 1170, subdivision
(b), but we will focus on Assembly Bill 124, which impacted sentencing of
youthful offenders. (Pen. Code, § 1170, as amended by Assem. Bill Nos. 124
& 1540 (2021–2022 Reg. Sess.) and Sen. Bill. No. 567 (2021–2022 Reg.
Sess.).)

2     Further undesignated statutory references are to the Penal Code.

                                       2
committed the offenses, we agree the People’s concession is proper.
Accordingly, we vacate the sentence and remand the matter for resentencing
under current section 1170, subdivision (b). In all other respects, we affirm
the judgment.
                FACTUAL AND PROCEDURAL BACKGROUND
      One evening in March 2018, Gastelum joined two other guests to drink
and socialize at B.H.’s home. After some time passed, B.H. accused Gastelum
of behaving inappropriately towards a female guest. The two got into a
physical altercation during which B.H. grabbed Gastelum’s legs, knocked him
to the ground, and struck him repeatedly. B.H. then escorted Gastelum out
of the house and down a long driveway. In the street near the end of the
driveway, Gastelum pulled out a semiautomatic handgun and fired eight
shots either at B.H. or at the ground. The first bullet passed through B.H.’s
right foot. B.H. ran back to the house and his stepfather called the police.
Officers arrested Gastelum nearby and found the handgun in a neighbor’s
cluster of palm trees.
      A jury convicted Gastelum of assault with a semiautomatic firearm
against B.H. (§ 245, subd. (b); count 2), unlawful possession of a firearm
(§ 29800, subd. (a); count 4), and unlawful possession of ammunition
(§ 30305, subd. (a); count 5). In connection with count 2, the jury found true
the allegations that he personally used a firearm (§§ 12022.5, subd. (a), and
1192.7, subd. (c)(8)), and inflicted great bodily injury on B.H. (§§ 12022.7,
subd. (a), and 1192.7, subd. (c)(8)). The jury acquitted Gastelum of attempted
murder (§§ 664, 187, subd. (a); count 1) and assault with a semiautomatic
firearm against a second person (§ 245, subd. (b); count 3).
      The trial court sentenced Gastelum to a total prison term of 13 years,
based on the middle term of six years for the assault, the middle term of four


                                        3
years for the firearm enhancement, and three years for the great bodily
injury enhancement. The court imposed but stayed sentences on the counts
of unlawful possession of a firearm and unlawful possession of ammunition,
pursuant to section 654. Gastelum timely appealed.
                                DISCUSSION
                                       I.
              Gastelum Waived His Confrontation Clause Claim
      Gastelum contends the trial court violated his federal and California
right of confrontation by allowing B.H. to wear a face mask while testifying
against him. The People respond that he has forfeited his claim because
defense counsel agreed with the trial court’s ruling that B.H. could testify
with his face mask. The record is clear: defense counsel objected to the
victim testifying with his mask on, but ultimately acquiesced to the trial

court’s ruling for strategic reasons. The issue was waived, not forfeited.3
A.    Additional Background
      Gastelum was tried in May 2021. At that time, the State of California
and the Riverside County Superior Court imposed various restrictions for


3      We note Gastelum’s opening brief fails to even mention the fact that his
trial counsel agreed to the very ruling he now challenges as error. An
appellant’s opening brief must provide an adequate “summary of the
significant facts limited to matters in the record.” (Cal. Rules of Court, rule
8.204(a)(2)(C).) Moreover, the appellant must set forth all material evidence,
not just evidence favorable to his position. (See People v. Dougherty (1982)
138 Cal.App.3d 278, 282.) In his reply to the Attorney General’s forfeiture
argument, Gastelum barely addresses the significance of counsel’s
acquiescence. Instead, Gastelum responds by contending that further
objection would have been futile. This argument ignores the facts in the
record demonstrating that defense counsel discussed the confrontation issue
at length with the court. When we consider these facts, it is apparent counsel
conceded for strategic, not futility, reasons.

                                       4
public safety in response to the COVID-19 pandemic. As a result, the trial
court closed Gastelum’s trial to the public and required everyone in the
courtroom to wear masks. On each day of trial, the court read a history of the
COVID-19 pandemic restrictions into the record and found good cause to
close court proceedings to the public. Everyone in the courtroom wore a mask
and sat socially distanced from one another. Counsel were allowed to remove
their masks while speaking so long as they remained six feet or more away
from others.
      When each witness took the stand, the trial judge pointed out that
everyone in the courtroom was wearing a mask and sitting more than six feet
from the witness; that Plexiglas protected the witness from the bailiff and
others; and that the witness could use a court-provided face shield. The judge
then gave the witnesses the option of removing their masks while testifying
so the jury could see their facial expressions. Some witnesses opted to shed
their masks, but several declined. Gastelum also wore a mask throughout
the proceedings but repeatedly pulled it down briefly at the court’s direction
so that witnesses could identify him.
      The court followed the same procedures when B.H. took the stand. In
the presence of the jury, the judge highlighted the safety precautions and
gave B.H. the option to remove his mask so the jury could see his face while
he testified. In response, B.H. asked, “Am I allowed to keep the mask on?”
The judge told B.H., “You can keep it on if you wish.” But the prosecutor
requested on behalf of both parties that B.H. remove his mask, “if the witness
is willing.” The court again asked B.H. if he was willing to take the mask off
and use the face shield. B.H. responded, “I would prefer to keep this one on if
that’s okay.” The court then told the attorneys, “I am going [to] let him keep




                                        5
it on.” At this point, defense counsel did not object to B.H. leaving his mask
on.
       At the noon recess, defense counsel raised the issue outside the
presence of the jury. He acknowledged “COVID is still rampant, and it still
exists.” Defense counsel stated he did not know “what [B.H.’s] reasons are for
keeping his mask on,” but “assuming it is COVID,” counsel argued that
Gastelum’s right of confrontation mandated the jury and defense be able to
see B.H.’s facial expressions while testifying. The court agreed with defense
counsel but did not think it could “force” the witness to remove his mask
“given . . . the way COVID is now.”
       When the jury returned and B.H. resumed the witness stand, the court
told him they had “a little difficulty” hearing his earlier testimony and asked
him to reconsider using the face shield. B.H. responded, “I’d prefer to keep
my face covered just because of future retaliation and identifying me. That’s
my reason.” The court responded, “if that’s the reason, sir, then I am going to
ask you to take off your face mask.” When the court told B.H., “I thought it
was because of COVID,” B.H. said: “Well, of course. That, too.” The court
sought further clarification. It asked B.H., “what’s the main reason, sir?”
B.H. responded, “Well, it is COVID as well, of course.” The court stated his
answer “seem[ed] like an afterthought” and B.H. interjected, “Of course, it
is.”
       At that point, the prosecutor asked for a chambers conference, outside
the presence of the jury, and argued the People should be entitled to question
B.H. as to why he was afraid. Earlier that morning, the prosecutor had
informed defense counsel that B.H. told him a third party had threatened
him, and B.H. believed it was related to the case. The prosecutor argued
B.H. was “genuinely afraid of the defendant and retaliation, whether that’s


                                       6
because he believes that the defendant is a gang member or because the
defendant is a gang member.” And because the court had inquired about
B.H.’s refusal to take the mask off in front of the jury, the prosecutor asserted
he was entitled to “inquire as to his motives, essentially, for refusing to take

the mask off.”4
      The trial court responded that it felt “kind of stuck here because of
COVID,” and reiterated it did not believe it could force B.H. to remove his
mask. The court told counsel, “So at this point, I am going to let him keep his
mask on, and we will just proceed.” Defense counsel responded: “I am fine
with that.” Defense counsel clarified he did not have any information about
the third-party threat, and he would be going into cross-examination “blind”
if the court allowed the prosecution to ask B.H. about the alleged threat.
Defense counsel then stated: “I think we all assumed it was due to COVID
and apparently it was something else, and the afterthought was COVID. So I
am okay with him keeping his mask on, move on, and keep going.”
      The prosecutor continued to press the court to allow him to ask B.H. “a
couple of questions about him being concerned or afraid for testifying today,”
“without getting into the details.” The court denied the request, telling the
prosecutor, “let’s not get into that issue.” The prosecutor tried again and said
he would only ask “ ‘Is this the only time you have been shot in your life’ type
questions, as opposed to ‘Are you afraid, and that’s why you are not removing
your mask.’ ” Defense counsel cautioned that even that question could




4      Although the trial court had previously denied the People’s motion in
limine to allow testimony regarding Gastelum’s alleged gang affiliation, the
prosecutor argued B.H.’s unanticipated expression of fear opened the door to
that issue.

                                        7
trigger a mistrial because B.H. “obviously wants to say a lot.” The court
again told the prosecutor, “let’s not get into that.”
      When proceedings resumed in the presence of the jury, the trial court
told B.H.: “I understand you said earlier that you have some concern.
Normally, that’s not something that I allow. However, given that we are in a
COVID pandemic, I will allow you to keep your mask on.” B.H. remained
masked for the remainder of his testimony.
B.    Gastelum Has Waived His Confrontation Claim
      The People argue Gastelum has forfeited his right to complain that the
trial court erred in allowing B.H. to testify with his mask on because defense
counsel agreed with the court’s ruling. Courts and parties frequently use the
terms “forfeiture” and “waiver” interchangeably, but they are distinct legal
concepts. A party forfeits the right to challenge a ruling on appeal if it could
have objected in the trial court but did not. (In re S.B. (2004) 32 Cal.4th
1287, 1293.) By contrast, “a waiver is the ‘intentional relinquishment or
abandonment of a known right.’ ” (Id. at p. 1293, fn. 2.) A finding of waiver
requires demonstrating the party knew it possessed an existing right and
intended to relinquish that right. (Lynch v. California Coastal Com. (2017) 3
Cal.5th 470, 475 (Lynch).) On the record before us, we conclude Gastelum
has waived his confrontation claim, rather than forfeited it as the People
have argued.
      The People rely on People v. Reynolds (2010) 181 Cal.App.4th 1402,
1408, which held, “[a] party forfeits his or her right to attack error by
implicitly agreeing or acquiescing at trial to the procedure objected to on
appeal.” Reynolds cites Mesecher v. County of San Diego (1992) 9 Cal.App.4th
1677, 1685–1686 (Mesecher), for this proposition. But in Mesecher, this court
explained that “ ‘an appellant may waive his right to attack error by


                                         8
expressly or impliedly agreeing at trial to the ruling or procedure objected to
on appeal.’ ” (Mesecher, at p. 1685, italics added.) The court’s application of
waiver, not forfeiture, was grounded in the recognition that attorneys make
strategic choices during trial. (Id. at p. 1686.) Our adversarial system
affords significant deference to “attorney creativity,” and appellate courts
generally will not second guess counsel’s tactical choices. (Ibid.) But “where
a deliberate trial strategy results in an outcome disappointing to the
advocate, the lawyer may not use that tactical decision as the basis to claim
prejudicial error.” (Ibid.) Such is the case here.
      Gastelum’s trial attorney did not fail to object to B.H. wearing a mask.
He promptly objected to B.H. wearing a mask, and did so specifically on the
grounds of Gastelum’s constitutional right of confrontation. He argued it was
“vitally important for the jury and defense to see [B.H.’s] expressions as he is
testifying.” He further asserted Gastelum’s “right to confront under the
constitution” mandated that B.H. remove the mask. Thus, there is no
ambiguity that the defense understood Gastelum’s constitutional right of
confrontation was at issue.
      Knowing Gastelum possessed an existing right of confrontation, the
defense subsequently relinquished that right when it acquiesced to the
court’s ruling permitting B.H. to testify with the mask on. “The intention [to
relinquish a known right] may be express, based on the waiving party’s
words, or implied, based on conduct that is ‘ “so inconsistent with an intent to
enforce the right as to induce a reasonable belief that such right has been
relinquished.” ’ ” (Lynch, supra, 3 Cal.5th at p. 475.) Here, the intention was
express.
      As defense counsel acknowledged, no one anticipated that B.H. would
say (in front of the jury) that he wanted to wear a mask because he was


                                        9
afraid of retaliation; they “all [had] assumed it was due to COVID.” Thus,
the prosecution had valid grounds to request permission to examine B.H.’s
reasons for refusing the court’s invitation to testify without a mask, in part to
help the jury understand his demeanor on the witness stand. When the court
stated, “at this point, I am going to let him keep his mask on, and we will just
proceed,” defense counsel did not continue to press his objection to the ruling
on the grounds of Gastelum’s right of confrontation. Rather, defense counsel
said: “I am fine with that.” (Italics added.) If not already pellucidly clear,
defense counsel then said: “So I am okay with him keeping his mask on, move
on, and keep going.” (Italics added.)
      The decision to abandon Gastelum’s objection to the mask on
confrontation grounds was strategic. The defense objected to the prosecutor’s
request that the People be allowed to inquire about B.H.’s reasons for being
afraid, and specifically about the third-party threat he had allegedly received
at trial. Defense counsel acknowledged “[a]pparently, there has been some
retaliation or some ID issues” and “it looks bad for Mr. Gastelum.” Thus, the
defense made the tactical choice to relinquish further assertion of Gastelum’s
right of confrontation to avoid what might have been a worse outcome—
B.H.’s testimony he was threatened by a third party and that he believed the

threat was related to the case.5 “[W]here a deliberate trial strategy results
in an outcome disappointing to the advocate, the lawyer may not use that

5     And, unlike some constitutional rights, the right to confront a
particular witness is one that counsel has authority to waive for strategic
reasons without the accused’s express consent. (See Taylor v. Illinois (1988)
484 U.S. 400, 418 [recognizing that clients must accept the consequences of
their attorney’s decisions to forgo cross-examination, not put certain
witnesses on the stand, and otherwise manage trial choices because “[t]he
adversary process could not function effectively if every tactical decision
required client approval”].)

                                        10
tactical decision as the basis to claim prejudicial error.” (Mesecher, supra, 9
Cal.App.4th at p. 1686.) As in Mesecher, Gastelum has “ ‘waive[d] his right to
attack error by expressly . . . agreeing at trial to the ruling or procedure
objected to on appeal.’ ” (Id. at p. 1685.)
                                        II.
 The Matter Shall Be Remanded for Resentencing Pursuant to Section 1170,
                          Subdivision (b), as Amended
      The trial court selected count 2 (§ 245, subd. (b)) as the principal count
and sentenced Gastelum to the middle term of six years. It also imposed the
middle term of four years for the firearm enhancement (§§ 12022.5, subd. (a)
and 1192.7, subd. (c)(8)), plus three years for the great bodily injury
enhancement (§§ 12022.7, subd. (a) and 1192.7, subd. (c)(8)). The court
sentenced Gastelum to one-third the middle term for eight months on counts
4, possession of a firearm by a prohibited person (§ 29800, subd. (a)), and
count 5, possession of ammunition by a prohibited person (§ 30305, subd. (a)),
but stayed both sentences pursuant to section 654.
      At the time the court sentenced Gastelum, section 1170, former
subdivision (b), left it to the sentencing court’s “sound discretion” to select
which of the three possible terms “best serve[d] the interests of justice.”
(§ 1170, former subd. (b), as amended by Stats. 2018, ch. 1001 (Assem. Bill
No. 2942) § 1.) In selecting the middle term for count 2, the court explained
the low term was not appropriate given Gastelum’s three prior felony
convictions and the fact that someone was injured. The court also based its
sentencing determination on Gastelum’s inability to stay in school, maintain
a job, or interact well with others. Although the prosecution argued for the
upper term on count 2, the court acknowledged as mitigating factors that




                                        11
Gastelum was only 25 years old when the incident occurred and had left the
victim’s house before pulling out his gun.
      While the present appeal was pending, the Legislature enacted
Assembly Bill 124, which made significant amendments to section 1170,
subdivision (b). (Stats. 2021, ch. 695, § 5.) Effective January 1, 2022, “unless
the court finds that the aggravating circumstances outweigh the mitigating
circumstances that imposition of the lower term would be contrary to the
interests of justice, the court shall order imposition of the lower term
if . . . [t]he person is a youth, or was a youth as defined under subdivision (b)
of Section 1016.7 at the time of the commission of the offense.” (§ 1170, subd.
(b)(6).) Section 1016.7 defines a youth as “any person under 26 years of age
on the date the offense was committed.”
      On appeal, Gastelum contends the amendments to section 1170,
subdivision (b), implemented by Assembly Bill 124 apply retroactively to him.
He requests that we remand to the trial court for resentencing under the new
law. The People correctly concede the amendments are retroactive under In
re Estrada (1965) 63 Cal.2d 740. Absent evidence to the contrary, we
presume under the Estrada rule that statutes that ameliorate the
punishment for criminal conduct apply retroactively to all defendants whose
judgments are not final on the statute’s operative date. (People v.
Brown (2012) 54 Cal.4th 314, 323.) This includes statutes that reduce the
possible punishment for a class of criminal defendants. (People v.
Frahs (2020) 9 Cal.5th 618, 631–632.) Assembly Bill 124 lowered the default
term courts should consider when sentencing youthful offenders, thus
rendering it ameliorative in nature. There also is no indication the
Legislature intended the recent amendments to section 1170 to apply only
prospectively. We thus infer under the Estrada rule that the Legislature


                                        12
intended the amendments to apply retroactively to all nonfinal convictions on
appeal.
      Even though the trial court considered Gastelum’s youth as well as
other mitigating and aggravating factors, the court stated expressly that it
was not considering the lower term. Accordingly, the trial court may weigh
these factors differently in exercising its discretion on remand. Thus, the
People’s concession that Gastelum is entitled to remand for the court to
exercise its discretion under amended section 1170, subdivision (b), is also
proper. We therefore remand the matter for resentencing consistent with the
current version of section 1170, subdivision (b). We express no views on the
outcome of resentencing.
                                DISPOSITION
      Gastelum’s sentence is vacated. The matter is remanded to the trial
court for resentencing. The judgment is affirmed in all other respects.



                                                                           DO, J.

WE CONCUR:



IRION, Acting P. J.



DATO, J.




                                      13